Citation Nr: 0313934
Decision Date: 06/25/03	Archive Date: 08/07/03

DOCKET NO. 02-05 281               DATE JUN 25, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for pulmonary
tuberculosis and, if so, whether the reopened claim should be
granted.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and K.W.P., his wife

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from June 19, 1968, to
September 9, 1968.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a December 2001 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In June 2002, the veteran testified at a hearing at the RO before
the undersigned.

The claim of entitlement to service connection for pulmonary
tuberculosis will be addressed in the remand section below.

FINDINGS OF FACT

1. An unappealed April 1969 rating decision denied service
connection for pulmonary tuberculosis.

2. The evidence added to the record since the April 1969 rating
decision bears directly and substantially upon the specific matter
under consideration regarding service connection for pulmonary
tuberculosis, and is so significant as to warrant readjudication of
the merits of the claim on appeal.

CONCLUSION OF LAW

Evidence received since the April 1969 rating decision is new and
material, and the claim for service connection for pulmonary
tuberculosis is reopened. 38 U.S.C.A. 5108, 7105 (West 2002); 38
C.F.R. 3.156(a), 3.303, 3.304 (2002).

- 2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter - VCAA

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114
Stat. 2096 (2000), which substantially amended the provisions of
chapter 51 of title 38 of the United States Code and, among other
things, eliminated the requirement of a well- grounded claim and
enhanced the notice and assistance to be afforded to claimants in
substantiating their claims. VCAA 3(a), 114 Stat. 2096, 2096-97
(now codified as amended at 38 U.S.C.A. 5103 (West 2002)). See
infra.

It appears in this case that all obtainable evidence identified by
the appellant relative to his claim has been obtained and
associated with the claims folder, other than that which the Board
will be seeking through the development mentioned in the
Introduction, above. The record on appeal is sufficient to resolve
the matter as to whether the claim should be reopened.

II. New and Material Evidence

The RO, in a decision dated in April 1969, denied the veteran's
claim of entitlement to service connection for pulmonary
tuberculosis. The RO found at the time that the condition had
preexisted service and was not aggravated beyond its normal
progress during the time the veteran was on active duty. The
veteran did not appeal the RO's decision, and it became final based
upon the evidence then of record.

The evidence of record at the time of the April 1969 RO decision
that denied service connection for pulmonary tuberculosis includes
the veteran's service medical records. On a report of medical
history completed on July 18, 1967, when he was examined for pre-
induction into service, the veteran checked "yes" to having
frequent or severe headache, dizziness or fainting spells, eye
trouble, and chronic or frequent colds. When examined that day, the
veteran's lungs and chest were

- 3 -

normal. A chest X-ray taken on July 19, 1967, was evidently normal,
and the veteran was found qualified for active service. According
to a June 18, 1968, note on the examination report, no additional
defects were discovered, and the veteran was found fit for military
service.

The service medical records indicate that, on June 24, 1968, the
veteran complained of nausea and vomiting and had anterior chest
pain. He was hospitalized, and a lung disease was noted. Results of
blood tests taken that day were essentially normal.

A clinical consultation record, dated July 5, 1968, reflects that
the veteran was a 20- year-old male who had been in the Army for
about five days when a chest X-ray was taken that revealed open
lesions. His sputum was positive for tuberculosis. The physician
noted that this was an EPTS (existed-prior-to-service) condition
and that the veteran was considered ineligible for induction into
service. The clinical impression was tuberculosis of the lung,
active, far advanced. A clinical record cover sheet indicates that
the veteran was hospitalized from July 8, 1968, to September 9,
1968, and diagnosed with tuberculosis, lung, active, far advanced.

A report of medical examination, dated July 8, 1968, and completed
at the time the veteran was examined for separation from service,
indicates that he had tuberculosis of the lung, active, far
advanced, and considered disqualifying for induction and retention
in service.

According to a Report of Transfer or Discharge (DD Form 214) the
veteran's induction was considered void.

Post service, an October 8, 1968, statement from R.K.O., M.D., the
medical director and superintendent of the District No. 1 
Tuberculosis Hospital in Decatur, Alabama, was to the effect that
the veteran was hospitalized with moderately advanced active
tuberculosis. Dr. O. noted that a lung cavity was present on the
left side and the veteran's sputum was positive for tubercle
bacilli. Later that month, the veteran submitted his original claim
for disability compensation benefits.

- 4 -

In November 1968, the National Personnel Records Center (NPRC)
responded to the RO's request for chest X-rays of the veteran taken
at entrance on June 19, 1968, and at separation. The NPRC indicated
that the available X-ray, evidently of small size, was enclosed,
and no other was found.

In a January 1969 request to Fort Benjamin Harrison, Indiana, the
RO said that its previous records request had secured only the
chest X-ray of the veteran taken at the time of entrance, but "No
other found" was noted. The RO requested a further search for the
veteran's chest X-ray taken at his separation from service. In a
March 1969 response to the RO's request for the veteran's military
medical records and chest X-ray at separation, the Martin Army
Hospital at Fort Benning, Georgia, said that his records had been
transferred to the United States Army Administration (now known as
the National Personnel Records Center) in St. Louis, Missouri. In
April 1969, the NPRC advised the RO that chest X-rays of the
veteran taken at the time of separation were "unlocated," and that
the RO would be advised when they were received.

The April 1969 RO rating decision was final based upon the evidence
then of record. However, the claim will be reopened if new and
material evidence is submitted. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a). If the Board determines that the evidence is new and
material, the case is reopened and evaluated in light of all the
evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140,
145 (1991). In making this determination, the Board must look at
all of the evidence submitted since the time that the claim was
finally disallowed on any basis, not only since the time that the
claim was last disallowed on the merits. Evans v. Brown, 9 Vet.
App. 273 (1996). In the present case, this means that the Board
must look at all the evidence submitted since the April 1969
decision that was the final adjudication that disallowed the
veteran's claim.

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration which is neither
cumulative nor redundant and which by itself

- 5 -

or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a). See Hodge v. West, 155
F.3d. 1356 (Fed. Cir. 1998). Evidence that is solely cumulative or
repetitious in character will not serve as a basis for
reconsideration of a previous decision. Moreover, Hodge stressed
that under the regulation new evidence could be material if that
evidence provided "a more complete picture of the circumstances
surrounding the origin of a veteran's injury or disability, even
where it will not eventually convince the Board to alter its rating
decision." Hodge at 1363.

As noted above, the VCAA contains extensive provisions modifying
procedures for the adjudication of all pending claims. Of
significance in the present matter, is language in the new statute
that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing in this section
shall be construed to require the Secretary to reopen a claim that
has been disallowed except when new and material evidence is
presented or secured, as described in section 5108 of this title.

38 U.S.C.A. 5103A(f) (West 2002).

The changes to 38 C.F.R. 3.156(a) that define new and material
evidence are effective prospectively for claims filed on or after
August 29, 2001. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)
(now codified at 38 C.F.R. 3.156(a)). Since the veteran's request
to reopen his claim was filed in April 2001, the regulations in
effect prior to August 29, 2001 are for application. Nevertheless,
to whatever extent the new legislation has changed the approach to
developing evidence in claims, it has not modified the longstanding
requirement that a previously denied claim may not be reopened and
readjudicated unless, and until, there has been a finding that new
and material evidence has been submitted.

An application to reopen the veteran's claim was received by the RO
in April 2001. The evidence added to the record since the April
1969 rating that denied the

- 6 -

veteran's claim includes service and private medical records, some
duplicative of those previously received, a lay statement, and the
veteran's oral and written statements in support of his claim.

In support of his claim, the veteran submitted a copy of a June 20,
1967, Order to Report for Armed Forces Physical Examination on July
18, 1967, in Haleyville, Alabama.

Also added to the record is a September 10, 1968, letter from
E.W.D., M.D., the assistant medical director of the District No. 1
Tuberculosis Hospital in Decatur, Alabama, to the county health
department. Dr. D. noted that the veteran was discharged from
service the previous day and referred to the hospital. The veteran
did not have any records or chest X-rays, and the doctor was
"unable to say what the Army had in mind for us to do." Dr. D. said
that, from a radiographic standpoint, X-rays of the veteran's chest
appeared mostly to be an early histoplasmosis. Further tests were
requested, including sputum samples and purified protein derivative
(PPD).

Other recently received evidence includes private medical records,
dated from September 1968 to January 1969, from the District No. 1
Tuberculosis Hospital in Decatur, Alabama. According to the
November 1968 Admission Summary, the veteran was first admitted in
September 1968. His family history of tuberculosis indicated that
his mother was once suspected of having tuberculosis, but further
examination determined that the diagnosis was unfounded. A cousin
by marriage had died of the disease, and there was casual exposure
between the veteran and that individual. The veteran also had
casual exposure to another individual who was a hospital patient
but had no other known exposure. As to the veteran's present
illness, it was noted that a miniature chest X-ray was done at
induction. The examiner noted that "[t]his film was never commented
upon and is presumed to have been within normal limits." The
veteran had no further X-ray examination until the present illness.
According to the January 1969 discharge summary of the veteran's
hospitalization, he was known to have been sputum positive by a
sputum culture reported by the State Health Department laboratory.

- 7 -

Private medical records, dated from January 1969 to November 1971,
reflect the veteran's treatment for tuberculosis. An October 1969
letter from the Social Security Administration (SSA) to the county
health department is to the effect that the veteran had received
SSA disability benefits since his release from Decatur Tuberculosis
Hospital. The SSA requested medical information regarding the
veteran for the previous six months. The private medical records
indicate that the veteran's tuberculosis case was closed in
November 1971 when it was noted that he had completed drugs and was
found to have inactive X-ray findings.

At his June 2002 Board hearing, the veteran testified that he was
not diagnosed with tuberculosis prior to entering service and first
suffered its symptoms after he fainted while running soon after
induction. Before induction into service, he had worked full-time
for approximately one year at a mobile home manufacturing plant
without any problem, and did not recall ever having work-related
physical examinations. He said he was originally examined for
service in approximately 1967 but evidently was rejected from
service because of a traffic ticket. At induction, the veteran
indicated he had gone to a reception center in Montgomery, Alabama,
where he was examined and where he fainted after running. He was
hospitalized at Fort Benning for over two months and was separated
via a voided induction rather than a discharge. After service, the
veteran said he immediately went to a tuberculosis sanitarium and
then, intermittently, to a hospital. He maintained that if he had
tuberculosis, it was aggravated by his running in service, and
contended that he now has memory problems that were not diagnosed
by physicians.

Further, the veteran's wife, who is a retired registered nurse,
testified that she had worked with tuberculosis patients and
visited a tuberculosis sanitarium. She had known the veteran for 13
years, and did not know him when he had tuberculosis. She observed
that post-service medical records from the tuberculosis sanitarium
indicated that the veteran had histoplasmosis and not tuberculosis,
and noted that its physician wondered by the veteran had been sent
there. While a positive tuberculosis test by sputum and X-ray had
reportedly confirmed the diagnosis, she asked whether the military
had performed a PPD test and, if so, when that test was

- 8 -

initially performed. She noted that the post-service records
indicated that a miniature chest X-ray was made at induction, and
asked who read it and what it showed. She wondered if it did not
show anything or if it was misread. The veteran's wife said the X-
ray must have been regular or normal, or they would not have kept
it.

In a statement dated in December 2002, J.W.C., the veteran's
friend, indicated that he. knew the veteran prior to service and
worked with him. Mr. C. said he was called and told to take the
veteran from the Fort Benning Training Center to a State
institution near Decatur, Alabama, and not go near anyone else
before getting there. Mr. C. said the veteran did not show any
health problems before being drafted and now experienced memory
loss, anxiety, depression, and personality changes.

As noted above, the veteran has asserted that he has pulmonary
tuberculosis, or the residuals thereof, and that the disease had
its origin during his period of active service. Service medical
records describe his 1968 hospitalization for treatment of
tuberculosis.

The evidence received since the April 1969 RO decision consists of
service and private medical records. The record from the District
1 Tuberculosis Hospital, dated November 26, 1968, indicates that
the veteran had a miniature chest X-ray done during the course of
induction and that, as the film was never commented upon, it was
presumed to have been within normal limits. That evidence is new,
and does bear directly on the question of whether the veteran has
pulmonary tuberculosis, or the residuals thereof, related to active
military service. In the Board's opinion, this evidence provides a
more complete picture of the veteran's disability and its origin,
and thus does bear directly and substantially upon the specific
matter under consideration and is so significant as to warrant
reconsideration of the merits of the claim on appeal. See Hodge,
supra. Thus, this evidence is new and material, and we may reopen
the veteran's claim of entitlement to service connection for
pulmonary tuberculosis.

- 9 -

However, the adjudication of the veteran's claim does not end with
a finding that new and material evidence has been submitted. Once
a claim is reopened, the VCAA provides that the Secretary shall
make reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for benefits under
laws administered by the Secretary, unless no reasonable
possibility exists that such assistance would aid in substantiating
the claim. See 38 U.S.C.A. 5103A (West 2002). Here, as noted in the
Introduction, the Board is undertaking additional development with
respect to the underlying claim of service connection for residuals
of pulmonary tuberculosis, and will issue a separate decision once
that development is complete.

ORDER

New and material evidence having been submitted, the claim of
entitlement to service connection for pulmonary tuberculosis is
reopened, and to this extent the appeal is granted.

REMAND

As noted above, during the pendency of this appeal, the President
signed into law the VCAA. Under regulations issued after enactment
of the VCAA, and effective February 22, 2002, the Board has been
conducting evidentiary development of appealed cases directly. See
38 C.F.R. 19.9(a)(2) and (a)(2)(ii) (2002). These regulations
provide that, if the Board undertakes to provide the notice
required by 38 U.S.C.A. 5103(a), the appellant shall have not less
than 30 days to respond. See 38 C.F.R. 19(a)(2)(ii) (2002). The
provisions of 38 C.F.R. 20.1304 were also amended at that time so
as to allow the Board to consider additional evidence submitted by
an appellant within 90 days of the certification of his appeal
without having to remand the case to the AOJ for initial
consideration and without having to obtain the appellant's waiver.

- 10-

Consistent with the new duty-to-assist regulations, after reviewing
the veteran's case, the Board determined that the additional
evidentiary development was needed prior to final appellate
consideration of his claim. The Board noted that it appeared that
the veteran had received treatment for tuberculosis in 1968 at the
Martin Army Hospital in Fort Benning, Georgia, and determined that
an attempt should be made to obtain records of that treatment from
the National Personnel Records Center. The Board also determined
that VA pulmonary and psychiatric examinations were needed to
determine the etiology of any pulmonary or psychiatric disorders
found to be present.

However, on May 1, 2003, just prior to initiation of the Board's
evidentiary development, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) invalidated the new duty-to-
assist regulations codified at 38 C.F.R. 19(a)(2) and
(a)(2)(ii)(2002). See Disabled American Veterans v. Secretary of
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). That decision
emphasized the Board's status as "primarily an appellate tribunal,"
and held that 38 C.F.R. 19.9(a)(2) is invalid because, in
conjunction with the amended regulation codified at 38 C.F.R.
20.1304, it allows the Board to consider additional evidence
without having to remand the case to the AOJ (agency of original
jurisdiction) for initial consideration and without having to
obtain the appellant's waiver. The Federal Circuit explained that
this is contrary to the requirement of 38 U.S.C.A. 7104(a) that
"[a]ll questions in a matter which ... is subject to decision by
the Secretary shall be subject to one review on appeal by the
Secretary," and that, under such a procedure, "the veteran is not
effectively able to object to any of the additional evidence
obtained by the Board until after the Board weighs the evidence and
decides the appeal."

The Federal Circuit further held 38 C.F.R. 19.9(a)(2)(11) to be
invalid because, in providing only 30 days for an appellant to
respond to a notice from the Board that information or evidence is
needed from the appellant, it violated the provision, contained in
38 U.S.C.A. 5103, of a one-year period in which to respond to such
a request.

Subsequently, the VA General Counsel issued a precedent opinion on
May 21, 2003, interpreting the Federal Circuit decision in DAV v.
Secretary, supra. The General Counsel held, in essence, that (1)
the DAV decision does not prohibit evidentiary development by the
Board, and the Secretary may expressly delegate such authority to
the Board by new regulations; (2) the DAV decision does prohibit
the Board from rendering a final decision based upon newly obtained
evidence without the appellant's first waiving initial
consideration of any such evidence by the RO; (3) the DAV decision
does not prohibit the Board from issuing the duty-to- assist notice
required by the VCAA in 38 U.S.C.A. 5103(a), and the Secretary may
expressly delegate such authority to the Board by new regulations;
and (4) the Board is not required to identify and readjudicate any
claims decided by the Board under the now invalidated regulations
before the DAV decision, although VA must review the claim if
requested information or evidence is submitted within one year
after the date of the request. VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General Counsel
precedent opinion, and because no further guidance or regulatory
direction has been issued to implement them, the Board believes
that the most appropriate action is to remand this claim to the RO
so that the veteran can be provided with the notification necessary
under 38 U.S.C.A. 5103(a).

Thus, due process, as mandated by the recent decision of the
Federal Circuit, demands that this case be REMANDED to the RO for
the following actions:

1. The veteran should be contacted and invited to submit any
additional evidence he may have in support of his claim.

2. The veteran appears to have received in-patient treatment in
service for tuberculosis during the period from July 8, 1968, to
September 9, 1968, at Martin Army Hospital in Fort Benning,
Georgia. Please contact the National Personnel Records Center or
any other appropriate agency, including the hospital directly, and
request all available

- 12 -

clinical records of this treatment. Please specifically request
discharge summaries, all radiographic reports of chest X-rays,
including any X-rays taken in September 1968, and all results of
positive reactions to the purified protein derivative (PPD) tests
for tuberculosis. If no such records can be found, or if they have
been destroyed, ask for specific confirmation of that fact.

3.  Then, the veteran should be scheduled for VA pulmonary and
psychiatric examinations to determine the etiology of any pulmonary
or psychiatric disorder found to be present. Prior to the
examinations, the examiners should review the claims folder,
including the appellant's service medical records, particularly the
July 1967 pre-induction examination and those dated in June and
July 1968, and the October and November 1968 District No. 1
Tuberculosis Hospital records. All indicated tests and studies
should be conducted, and all clinical findings reported in detail.
The examiners are requested to address the following matters: (a)
Does the appellant currently have pulmonary tuberculosis, or the
residuals thereof, or other chronic pulmonary (or psychiatric)
disability (or disabilities)? (b) If he has such a disability (or
disabilities), does it (do they) represent a disease process or the
residuals of an injury? (c) Taking into consideration the evidence
incorporated in the July 1967 examination report, June and July
1968 service medical records and October and November 1968
Tuberculosis Hospital records, when was the disability (or
disabilities) incurred? (d) If any pulmonary disability was
incurred before June 1968, was there an increase in disability,
beyond the natural progress of the disorder, during a period of
military duty? (e) The psychiatric examiner is requested to provide

- 13 -

an opinion concerning the etiology of any psychiatric disorder or
memory disease found to be present, to include whether it is at
least as likely as not (i.e., at least a 50-50- probability) that
any currently diagnosed memory disorder was caused by military
service, including the findings noted in the service medical
records, particularly those noted in 1968, or whether such an
etiology or relationship is less than likely (i.e., less than a 50-
50 probability). The factors upon which the medical opinions are
based must be set forth in the report. Send the claims folder to
the examiners for review.

4.  Then, the RO should review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) (now
codified at 38 U.S.C. 5100-5103A, 5106-7 (West 2002)) is completed.
In particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (codified as amended at 38 U.S.C. 5102, 5103, 5103A,
and 5107) are fully complied with and satisfied.

5. Thereafter, the RO should readjudicate the veteran's claim for
entitlement to service connection for pulmonary tuberculosis. If
the benefits sought on appeal remain denied, the appellant and his
representative, if any, should be provided with a supplemental
statement of the case (SSOC). The SSOC should contain notice of all
relevant actions taken on the claim, to include a summary of the
evidence and applicable law and regulations considered pertinent to
the issues currently on appeal since the March

- 14 -

2002 statement of the case. An appropriate period of time should be
allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the Ros to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

- 15 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 16 - 



